Case 1:19-cv-00415-TFM-MU Document 9 Filed 07/23/19 Page 1 of 3                      PageID #: 35




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

DAN BUNKERING (AMERICA) INC.,

       Plaintiff,

v.                                                             Case No.: 19-cv-00415-TFM-MU

EPIC ARAPAHO in rem
EPIC DIVING & MARINE SERVICES
LLC in personam
EPIC COMPANIES, LLC in personam,

       Defendant.



            MOTION FOR APPOINTMENT OF SUBSTITUTE CUSTODIAN

       Plaintiff, Dan Bunkering (America) Inc. (“Plaintiff”), by and through undersigned

counsel, respectfully moves this Court for an order appointing Global Maritime Security

(“Global Maritime”) as substitute custodian of the EPIC ARAPAHO (the “Vessel”), and

represent the following:

       1.      On July 22, 2019, Plaintiff initiated the above-styled action praying that the

Vessel, her engines, tackle, apparel, furniture, equipment and all other necessaries thereunto

appertaining and belonging, be condemned and sold to pay Plaintiff’s demands and claims

against the Vessel and for other proper relief. Rec. Doc. 1.

       2.      On July 22, 2019, the Clerk of the Court issued a Warrant of Arrest directing the

United States Marshal for the Southern District of Alabama to seize, and take into possession and

hold the EPIC ARAPAHO, her engines, rigging, tackle, appurtenances, equipment, furnishings

and fixtures. Rec. Doc. 8.
Case 1:19-cv-00415-TFM-MU Document 9 Filed 07/23/19 Page 2 of 3                       PageID #: 36




          3.     Pursuant to the Warrant of Arrest, it is contemplated that the Marshal will seize

the Vessel forthwith. Custody by the Marshal requires the services of one or more custodians

and other services usually associated with safekeeping vessels similar to the EPIC ARAPAHO.

          4.     The Vessel is currently moored in the Epic Alabama Shipyard, located 660

Dunlap Drive, Mobile, AL 3660. Global Maritime, located at P.O. Box 1701, Gretna, LA 70054,

has agreed to assume the responsibility of safekeeping the Vessel and has consented to act as

custodian of the Vessel upon order of this Court, at the rate of $35 per hour. The United States

Marshal is unable to perform or to have performed at a comparable rate these same services. In

any case, the transfer of the Vessel to the substitute custodian for safekeeping will not be

affected until the Court approves such custodianship and all such charges have been paid by the

moving party.

          5.     Global Maritime by declaration of John Saltzman, attached hereto as Exhibit A

and made a part hereof, avers that it has adequate facilities and supervision for proper

maintenance and safekeeping of the Vessel, her engines, tackle, appurtenances, furnishings, etc.,

or for damage or injury sustained by third parties due to any acts, faults, or negligence of said

substitute custodian or its agents.

          THEREFORE, in accordance with the representations set forth in this motion, Plaintiff

requests this Court to enter an order appointing Global Maritime as Substitute Custodian for the

Vessel.

                                                              Respectfully submitted,


                                                              ADAM AND REESE LLP

                                                              /s/ Neal C. Townsend
                                                              NEAL C. TOWNSEND
                                                              (TOWNN0210)
                                                              11 North Water Street, Suite 23200

                                                    2
Case 1:19-cv-00415-TFM-MU Document 9 Filed 07/23/19 Page 3 of 3   PageID #: 37




                                              Mobile, Alabama 36602
                                              Tel: (251) 433-3234
                                              Fax: (251) 438-7733
                                              Email: neal.townsend@arlaw.com
                                              Attorney for Dan Bunkering
                                              (America) Inc.




                                       3
